 146DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist UNITED SHOE WORKERS OF AMERICA, CIO, or anyother labor organization,. to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrain fromany or all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (;) of the Act.WE WILL offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed:Anne KaramourtopoulosIrene HarveyDoris GagnonHenry HyderDorilda PacquetteClyde WheelerWE WILL make whole for any loss of pay suffered as a result of our dis-crimination, the.following employees:Anne KaramourtopoulosIrene HarveyDoris GagnonHenry HyderDorilda PacquetteClyde WheelerDoris IsabelleAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.ROZELLE SHOE CORPORATION,Emploper.Dated----------------------------------By-----------------------------i(Representative)(Title)NOTE: Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.NEIL J. KUNST, LLOYD NORTON AND LORETTA S. KUNST, CO-PARTNERS,D/B/A CONNOR FOUNDRY COMPANY, A CO-PARTNERSHIPandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, UAW-CIOandCONNOR FOUN-DRY EMPLOYEES' UNION, PARTY TO THE CONTRACT.Case No. 7-CA-614.JuZy 14, 1952Decision and OrderOn December 277 1951,Trial ExaminerC.W. Whittemoreissued hisIntermediate Report inthe above-entitledproceeding,finding that theRespondentshad engaged in andwere engaging in unfair labor prac-100 NLRB No. 28. CONNOR FOUNDRY COMPANY147tices in violation of Section 8 (a) (1), (2), and (5) of the Act, andrecominending that they cease and desist therefrom and take affirma-tive actionas setforth in the copy of the Intermediate Report at-tached hereto.Thereafter the Respondents filed exceptions to theIntermediate Report.-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Houston, Murdock,and Styles].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions, and the entire record inthis case, and hereby adopts the findings,' conclusions,2 and recom-mendations of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that Neil J.Kunst,Lloyd Norton andLoretta S. Kunst, co-partners, d]b/a Connor Foundry Company, aco-partnership, their agents,successors,and assigns, shall :1.Cease and desist from :(a)Refusingto bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, UAW-CIO, as the exclusive representative of all theiremployeesin the appropriate unit withrespect to rates of pay, wages,hours of employment, or other conditions of employment.(b)Dominating, interfering with, or supportingthe administra-tion of Connor Foundry Employees' Union, or the formation andadministration of any other labor organization.(c)Recognizing Connor Foundry Employees' Union as a represent-ative of any of their employees for the purpose of dealing with the'We do not acceptthe Trial Examiner's inference in sectionIII,C, of theIntermediateReport thata member of management gave Curtissthe checklist of employees used atthe electionOur disaf iirmance of this portion of the Trial Examiner's findings has noeffect upon our affirmance of his finding that the Respondent violated Section 8 (a) (2)of the Actby dominating,interfering with, and supporting the formation and adminis-tration of Connor Foundry Employees'Union.3For the Trial Examiner's conclusions contained in the last paragraph of section III, A,of theIntermediateReport,the Board substitutes the following.The Respondents, bytheirconduct inattempting to induce their employeesto disavowthe Unionat the April 7meeting,at which the employeeswere pliedwithrefreshments and liquorby the Respond-entsand told thatsteps would be taken to grant them a wage increase,and thereafterby puttinginto effect a general wage increase,violated Section 8(a) (1) of the Act inthat theydiscouraged self-organization and interfered with, restrained, and coercedtheir employeesin the exerciseof rightsguaranteed them in Section7 of the Act.227260-53-vol.100-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment.(d)Giving effect to any agreement, supplement thereto or modi-fication or renewal thereof, with Connor Foundry Employees' Union.(e) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, UAW-CIO, or any other labor organization to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such rights may be affected by agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : '(a)Withdraw and withhold all recognition from, and completelydisestablish, Connor Foundry Employees' Union, as the representa-tive of any of their employees for the purpose of dealing with theRespondents concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or any other conditions of employment.(b)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, UAW-CIO, as the exclusive representative of all theemployees in the appropriate unit.(c)Post at their Grand Rapids, Michigan, plant, copies of thenotice attached to the Intermediate Report and marked "AppendixA." 3Copies of such notice, to be furnished by the Regional Directorfor the Seventh Region, shall, after being duly signed by the Respond-ents' authorized representative, be posted by the Respondents immedi-ately upon receipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region. in writ-ing, within ten (10) days from the receipt of this Order what stepsthe Respondents have taken to comply therewith.t3This notice,however,shall be and hereby is amended by striking from the first para-graph thereof the words"The Recommendations of a Trial Examiner,"and substitutingin lieu thereof the words "A Decision and Order " In the event this Order is enforcedby a decree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words "Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcing an Order." CONNOR FOUNDRY COMPANYIntermediate ReportSTATEMENT OF THE CASE149Charges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-namedcopartnership, herein called the Respondents, a hearing involving allegationsof unfair labor practices in violation of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act, by the Respondents, was held inGrand Rapids, Michigan, on December 3 and 4, 1951, before the undersignedTrial Examiner.In substance, the complaint alleges that the Respondents in 1951: (1) Begin-ning in May formed, dominated, and supported Connor Foundry Employees'Union, herein called the Independent; (2) since May have refused to bargaincollectively with the Union although it has at all times since May 8 been the ex-clusive bargaining representative of all employees in an appropriate unit; (3)by various acts have threatened reprisals and given benefits to discourageunion membership and activity; and (4) by this and other conduct have inter-fered with, restrained, and coerced their employees in the exercise of rightsguaranteed to employees by the Act.At the hearing all parties were represented, were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce evidencepertinent to the issues, to argue orally upon the record, and to file briefs andproposed findings and conclusions.General Counsel argued orally.Briefs havebeen received from the Independent and the General Counsel.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe Respondents are a copartnership having their office and foundry in GrandRapids,Michigan,where they operate a gray iron foundry. Principal rawmaterials used are pig iron, coke,cast iron,steel,scrap, and molding sand.During the year 1950 the Respondents bought materialsvalued atmore than$150,000, of which about 50 percent was shipped to the foundry from pointsoutside the State of Michigan.During the same period the Respondents soldfinished castings valued at more than$400,000, ofwhich about3 percent wasshipped to points outside the State of Michigan.During the same periodthe Respondents sold finished castings valued at more than $200,000 to thefollowing customers for incorporationinto theirproducts,each of which cus-tomers during the same period sold and shipped products in interstate commercevalued at more than$100,000: Hudson Motor Car Company,Detroit,Michigan ;Continental Motors Corporation,Muskegon,Michigan;MotorWheel Corpora-tion,Lansing,Michigan ;and John Wood Manufacturing Company, Muskegon,Michigan.The Respondents concede thatthey are engagedin commerce within themeaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, and Connor Foundry Employees' Union arelabor organizations admitting to membership employees of the Respondents. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The'Respondents'. interference with self-organizationAbout March 1, 1951, employees of the Respondents sought assistance of theUnion in self-organizationA meeting for this purpose was held March 3,when about 40 authorization cards were signed.On March 5 the Union wroteto the Respondents, claiming representation of a majority of the foundryemployees (numbering about 45), and requesting to negotiate concerning acollective bargaining agreement.The Respondents tailed either to questionthe claim or to answer the request.On March 6 the Union filed a petition for certification with the Board'sRegional Office, and the Respondents concede having received both the letterfrom the Union and the notice from the Board of the filing of the petition. TheTrial Examiner finds that on or about March 6 the Respondents were awareof the Union's claim that it represented a majority of their eiupioyee5.The Respondents, however, particularly through Lloyd Norton, a partnerand general manager, promptly began an open campaign to deprive the employeesof rights accorded them by the ActNorton even appealed to another Govern-ment agency to assist the Respondents in their efforts to defeat purposes ofthe Act.On March 15 he wrote to the Department of Labor, Wage and HourPublic Contracts Division, asking for permission to install an incentive plan,saying:We have no Union.However there are definite indications of labortroubles unless we can correct this inequality in our core room.We feelthat this dissatisfaction can be eliminated if our request is granted.Having ignored the Union's request to bargain, Norton finally met withBoard and union representatives but declined to consent to a Board election.The Regional Office set April 25 as a hearing (late on the representationpetition in Case No. 7-RC-1309.Before the hearing, however, Norton made 2 additional moves against self-organization and for the plain and openly avowed purpose of discouragingunion membership.Personally and through other management representativeshe prevailed upon about 35 of his employ ees, on their own time, to attenda meeting called by himself at a local hall, where he provided refreshments andliquor, and at which he told them, in part:Inasmuch as there is organizing going on at the shop at this time I cannotnegotiate with you nor promise anything . . .We do not want a Union mour shop...I applied for an increase in wages. In part this is the re-ply I got from the U. S. Department of Labor. Quote "The procedure forfiling applications for increases has not been formulated, therefore youare advised to keep in touch with the Grand Rapids Field Office(Emphasis supplied.)Within a week after this meeting, and despite Norton's quotation from theDepartment of Labor letter, he put into i ffict, on April 13, a general wage increasefor the employees.The Trial Examiner concludes and finds that the following conduct of Norton,designed to discourage self-organization, interfered with, restrained. and coercedthe employees in the exercise of rights guaranteed by the Act: Attempting toinduce employees to disavow the Union at the meeting of April 7 and by plyingthem with refreshments and liquor, and by putting into effect a general wageincrease at a time when the Union claimed to represent a majority of the CONNOR FOUNDRY COMPANY151.employees and following his thinly veiled announcement that the raise hewas seeking was to discourage union activity.B. Coercion at the Board electionThe Board conducted an election at the foundry on May 8.The testimony of employee Sam Dock is undisputed, and the Trial Examinerfinds that on the day of-the election his foreman, Ed De Graff, asked him howhe was going to vote and warned him, "If I was you I wouldn't vote for theUnion."Later the same day De Graff told Dock that Kunst, one of the partners,"was talking about selling the place."De Graff's remarks were clearly designed to coerce employees in the exerciseof free choice at a Board-conducted election, and constituted interference,restraint, and coercion within the meaning of the Act.C.Formation, domination, and support of the IndependentWilliam Staniulis, a maintenance employee, was the Respondents' observerat the Board election, which the Union won by a small majority. The dayafter the election employee Kenneth Curtiss was given the check list of theRespondents used at the election, and it is reasonably inferred and found thatCurtiss received it from some member of management' During working hoursCurtiss proceeded to circulate among the employees and to ask them if theywanted to join an inside union.According to his testimony he checked off anumber of names on the list and then gave the list to Staniulis.Staniulis. Curtiss, and two other employees then went into Norton's office,and Norton gave them a bankbook having on deposit a sum of more than $400-a sick and flower benefit fund which for several years had been heldand dis-tributed by the Respondents and which had accumulated both from weeklycontributions made by employees and from profits received by the Respondentsfrom vending machines of cigarettes, candy, etc.According to his own testi-mony Norton formally turned the fund, which had until then been under hisjurisdiction, over to these employees by having the signature cards at the bankchanged, on June 5.Money from this fund was drawn, after May 8, by Curtissto defray refreshment and hall expenses for meetings of the Independent. SinceMay 8, also according to Norton's testimony, the Respondents have contributedto the Independent all profits from the use of the vending machines in the plant.It is concluded and found that the Respondents have, by thus contributing fundsto the Independent, financially supported its formation and administration.On May 22, Staniulis gave Norton a letter, obviously prepared for him,signedby himself and three other employees, claiming that theywere a"committeeelected by the independent union" and claiming to represent a majority of theemployees.According to Staniulis' testimony, however,no election or organiza-tion meeting was held until June 2.According to Norton's testimony, he thereafterrecognizedand bargained withthe Independent, and on some date which he said he could not remember signeda written agreement 2 with it concerning wages and vacations.He admitted at1The testimony of both Curtiss and Staniulis,as well asthat of Lloyd Norton, con-cerning events surrounding the formation of the independentis confused,mutually con-tradictory, and wholly untrustworthy.Curtiss said he found the list on the companydump whilelooking fora piece of paper to write upon. At varioustimes Staniulis inhis testimonysaidhe put the list in the wastebasket and that he placed it on the deskof a memberof management.2The agreement, in evidence, bears no date ofexecution. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDthe 'hearing that he was still bargaining with this organization.He furtheradmitted that he thus recognized and bargained with the Independent, withoutelection (and so far as the record shows without any real effortto ascertainwhether or not the Independent represented a majority), although he had re-fused to bargain with the Union even after the Board's certification of it.Byrecognizing,bargaining with, and entering into a collective bargaining agreementin the Independent, the Respondents further assisted it.It is undisputed that both Norton and De Graff, in effect, urged employees tojoin the Independent.When employee Eugene Hemphill asked Norton for anadvance on his pay, Norton refused, saying "You guys got the Union in now,and I decided to quit lending advances," and then asked Hemphill if he had seenStaniulls who, he said, "is getting up a company union now."Foreman De Graffurged employee Frank Enoch, who was the union observer at the election, toget his "guys" together and go to a meeting then being planned by Curtiss toform the Independent. It is likewise undisputed that De Graff told employeeFrank Adams to see Staniulis who, De Graff told him, was organizing a "comrpany union."De Graff also told Adams that he would "like for as many to signit as possible," referring to the check list above described.De Graff then toldAdams that "if the CIO stayed in" some of the employees might be laid off but,that Adams would not be laid off if he "would follow along with management."By this conduct of management officials the Respondents have further supportedthe organization of the Independent'By the conduct above described, so openly in defiance of the Board election onMay 8 and the Board's certification of the Union on June 4, the Respondentsplainly have dominated, interfered with, and supported the formation and ad-ministration of the Independent, and thereby have interfered with, restrained,and coerced employees in the exercise of rights guaranteed by Section 7 of theAct.D. The refusal to bargainAs noted above, on June 4, 1951, the Board certified the Union as the exclu-sive bargaining representative of all employees in the following appropriateunit :All production and maintenance employees at the Grand Rapids plant, ex-cluding office and clerical employees, guards, and supervisors as defined inthe Act.The Trial Examiner concludes and finds that at all times since May 8, 1951, whenthe Union won the majority at the Board election, the Union has been and nowis the exclusive bargaining representative of all employees in the above-de-scribed unit.As a witness, Norton freely admitted that he has refused to bargain with theUnion, despite the Board certification, but that he has, on the contrary, recog-nized and bargained with and is still bargaining with the Independent. TheTrial Examiner concludes and finds that the Respondents have continuouslyrefused and are refusing to bargain collectively with the Union as the exclusiverepresentative of all employees in the above-described appropriate unit.8 Not only because Staniulis was the Respondents' appointed representative at theelection, but also because management officials openly urged employees "to see" him,pointing out that he was starting a company union, the Trial Examiner is convincedand finds that in organizing and leading the Independent, Staniulis was serving as arepresentative of management, and that for his activity in this respect the Respondentsmust be held accountable.(Reed and Prince ManufacturingCompany,96NLRB 850 ) CONNOR FOUNDRY COMPANY153E. Discrimination in granting of advances in payAs noted in section C, above, Norton refused employee Hemphill an advance onhis pay, in effect telling him that he was doing so because the employees hadselected the Union as their bargaining agent. It is undisputed and the TrialExaminer finds that Superintendent Richard Babcock, when employee EdwardFlowers asked for a small advance on his pay shortly after the election, toldhim "No," after seeing Norton.Credible evidence establishes that before theelection the Respondents frequently granted employees such advances, and it isconcluded and found that by discriminatorily discontinuing this practice, todiscourage union membership, the Respondents have interfered with, restrained,and coerced employees in the exercise of rights guaranteed by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices theTrial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondents dominated, interiered with, andsupported the formation and administration of the Independent, and executeda collective bargaining agreement with it.The effect of such coercive conductwill not be remedied if the contract is permitted to remain in effect. It willtherefore be recommended that the Respondents withdraw and withhold allrecogiution from, completely disestablish, and cease giving effect to their agree-ment with, the Independent.Nothing in these recommendations shall be deemedto require the Respondents to vary or abandon those wage, hour, or other sub-stantive features of their relations with their employees established in per-formance of said contract, or to prejudice the assertion by the employees of anyrights they may have under such agreement.It has been found that the Respondents have refused and are refusing tobargain collectively with the Union as the exclusive bargaining representative ofall employees in an appropriate unit. It will therefore be recommended that theRespondents cease and desist therefrom and, also, that upon request they bargaincollectively with the Union with respect to wages, hours, and other terms andconditions of employment, for all employees in the appropriate unit.The nature of the Respondents' unfair labor practices is such that the com-mission of other unfair labor practices may reasonably be expected ; it willtherefore be recommended that the Respondents cease and desist from in anymanner interfering with, restraining, or coercing employees in the exercise ofrights guaranteed by the Act.Upon the basis of the above findings of fact and the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAw1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, and Connor Foundry Employees' Union,are labor organizations within the meaning of section 2 (5) of the Act. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By dominating,interfering with, and supporting the formation and ad-ministration of Connor Foundry Employees'Union,the Respondents have en-gaged in and are engaging in unfair labor practices within the meaning ofSection 8(a) (2) of the Act.3.All production and maintenance employees of the Respondents at theirGrand Rapids plant, excluding office and clerical employees,guards, and super-visors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.4. International Union, United Automobile,Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, was on May 8, 1951,and at all times sincehas been the exclusive representative within the meaning of Section 9 (a) of theAct of all employees in the aforesaid unit for the purposes of collective bargaining.5.By refusing to bargain collectively with International Union,United Auto-mobile, Aircraft and Agricultural Implement Workers of America, UAW-CIO,as the exclusive bargaining representative of the employees in the appropriateunit, the Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.6.By interfering with,restraining,and coercing their employees in the exerciseof rights guaranteed in Section 7 of the Act,the Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume ]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH CONNOR FOUNDRY EMPLOYEES'UNION as the repre-sentative of any of our employees for the purpose of dealing with us con-cerning grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment,and we will not recognize it or any suc-cessor thereto for any of the above purposes.WE WILL NOT give effect to any and all agreements and contracts, sup-plements thereto, or modifications thereof,or any superseding contract withCONNOR FOUNDRY EMPLOYEES'UNION, or any successor thereto.WE WILL NOT dominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.WE WILL bargain collectively upon request with INTERNATIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIO, as the exclusive representative of all employees in thebargaining unit described herein with respect to rates of pay,hours of em-ployment, or other conditions of employment.The bargaining unit is :All production and maintenance employees at our Grand Rapids plant,excluding office and clerical employees,guards, and supervisors as definedin the Act.WE WILL NOT in any manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor THE AMERICAN DISTRICT TELEGRAPH CO. OF PENNSYLVANIA155organization,tojoin orassistINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO,or any other labor organization, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or torefrain from any and all of such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8 (a) (3)of the National Labor Relations Act.NEIL J. KUNST, LLOYD NORTON ANDLORETTA S. KUNST, Co-Partners, d/b/aCONNOR FOUNDRY COMPANY, a co-partnership,Employer.Dated ---------------------------------- By ------------------------------(Representative)i(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.THEAMERICANDISTRICT TELEGRAPH COMPANY OF PENNSYLVANIAandINTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORK-ERS, CIO.Case No. 6-CA-515. July14,1954Decision and OrderOn February 28, 1952, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief,The Board" has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby -affirmed.; - The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in this case,3 andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Styles and Peterson].aThe Trial Examiner rejected the Respondent's proffer of evidence pertaining to certainof the issues in this proceeding.As there is no contention or showing that such profferedevidence was not available to the Respondent at the time of the hearing in the earlierrepresentation proceeding, this ruling is hereby affirmed.N. L. R. B. v.WestKentuckyCoal Company,152 F. 2d 198 (C. A. 6).3 As the record and the exceptions and brief, in our opinion, adequately present the issuesand the contentions of the parties, the Respondent's request for oral argument is herebydenied.100 NLRB No. 36.